DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 12-21 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 07/14/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/14/2020 is withdrawn.  Claims 9 and 11, directed to other species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination an article comprising: one or more ceramic insulators having a plurality of recesses, comprising: a first portion comprising a first set of recesses of the plurality of recesses, wherein at least a portion of a first conductor and at least a portion of a first cooling channel are overlappingly disposed in a recess of the first set of recesses; a second portion comprising a second set of recesses of the plurality of recesses, wherein at least a portion of a second conductor and a portion of a second cooling channel are disposed in a recess of the second set of recesses; and a conductive joint defined by a coupling of the first conductor and the second conductor, with the conductive joint overlapping an intersection of the first portion and the second portion; wherein the at least a portion of the first conductor is disposed within the portion of the first cooling channel such that the first cooling channel forms a gap between the portion of the first conductor and the recess of the first set of recesses; and wherein at least a portion of the second conductor is disposed within the portion of the second cooling channel.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 15, the prior art of record does not teach nor suggest in the claimed combination an article comprising: one or more ceramic insulators having a plurality of recesses, comprising: a first portion comprising a first set of recesses of the plurality of recesses, wherein at least a portion of a first conductor and at least a portion of a first cooling channel are overlappingly disposed in a recess of the first set of recesses and at least a portion of the first conductor is disposed within at least a portion of the first cooling channel; a second portion comprising a second set of recesses of the plurality of recesses, wherein at least a portion of a second conductor and at least a portion of a second cooling channel are disposed in at least one recess of the second set of recesses and wherein at least a portion of the second conductor is disposed within the at least a portion of the second cooling channel; and a conductive joint defined by a coupling of the first conductor and the second conductor, with the conductive joint overlapping an intersection of the first portion and the second portion. (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 21, the prior art of record does not teach nor suggest in the claimed combination an article comprising: a ceramic insulator having an interior surface defining a recess; a first conductor and a second conductor at least partially disposed within the recess of the ceramic insulator, the first conductor having a first end and the second conductor having a second end; a conductive joint defined by an abutting coupling of the first end and the second end; and a gap formed between the interior surface of the recess and at least one of the first conductor or the second conductor, with the gap defining a cooling channel within the recess.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 09/24/2021, with respect to claims 1-8 and 12-21 have been fully considered and are persuasive.  Bethge et al. does have a sub-insulator 6 so that the cooling channel is located between insulator 5 and sub-insulator 6. The rejection(s) of claims 1-8 and 12-21 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/BERNARD ROJAS/Primary Examiner, Art Unit 2837